Citation Nr: 1415287	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-43 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for residuals of a fractured toe with neuritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1976 and January 1979 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.

Although the issue of entitlement to a TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to his service-connected disabilities during the pendency of the present claim.  Therefore, the issue of entitlement to TDIU is raised by the record and is properly before the Board.

The Board notes that the issue of entitlement to service connection for depression to include as secondary to the Veteran's service-connected toe disability was also raised during the course of this appeal.  However, service connection for depression has since been granted by the RO and the appeal period for that decision has expired.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his testimony before the Board, the Veteran contended that symptoms of his service-connected toe disability contributed to him having to quit his job.  As the Veteran appears to be currently unemployed, the Board finds that he has raised the matter of entitlement to TDIU during the pendency of his claim.  As such, the Board has jurisdiction over the TDIU claim.  See Rice.  The RO, however, has not expressly adjudicated the issue of entitlement to a TDIU rating.  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for adjudication prior to the rendering of a decision by the Board.  Moreover, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to ascertain whether his service connected disabilities render him unemployable.

In lay statements and testimony the Veteran has consistently stated that the pain in his toe has increased since he was granted a 10 percent rating in September 2004.  The Veteran underwent a VA examination on his feet in July 2009, while the Veteran was still employed.  As noted above, the Veteran has since had to quit his job due to pain in his toe.  Thus, there is an inference that his condition has worsened since the examination.  Therefore a new examination is required to ascertain the current severity of the Veteran's toe disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The most recent treatment records contained in the Veteran's claims file are dated April 2012.  The Veteran may have received additional treatment in the intervening time.  Therefore, upon remand, any VA or private treatment records from April 2012 to the present should be obtained and made available to the examining medical professional.


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his toe symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.  

3.  Request that the Veteran identify any outstanding private treatment records dated after April 2012 pertaining to his service-connected toe disability.  Take appropriate measures to request copies of any outstanding records of pertinent private medical treatment and associate these with the claims file.  Obtain any relevant VA treatment records created since April 2012.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of the Veteran's service connected disability.  The examiner should opine on the current severity of the Veteran's toe disability and its impact on the use of his left foot.  

5.  Then schedule the Veteran for an examination with a vocational specialist to determine the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims folder must be reviewed by the examiner.  All necessary tests should be conducted and all findings should be reported in detail.

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The examiner must take into consideration the Veteran's level of education, training, and previous work experience.  The examiner should describe what type of employment activities would be limited due to his service connected disabilities.

6.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


